Case 2:19-cv-02188-DSF-MRW Document 39 Filed 05/13/19 Page 1 of 8 Page ID #:428



  1 KATHY BAZOIAN PHELPS (155564)
  2 kphelps@diamondmccarthy.com
    DIAMOND MCCARTHY LLP
  3 1999 Avenue of the Stars, Suite 1100
  4 Los Angeles, California 90067-4402
    Telephone: (310) 651-2997
  5
    CHRISTOPHER D. SULLIVAN (148083)
  6
    csullivan@diamondmccarthy.com
  7 LESLEY ANNE HAWES (117101)
    lhawes@diamondmccarthy.com
  8
    DIAMOND MCCARTHY LLP
  9 150 California Street, Suite 2200
    San Francisco, CA 94111
 10
    Phone: (415) 692-5200
 11
    Proposed Counsel for Bradley D. Sharp,
 12
    Permanent Receiver
 13
                          UNITED STATES DISTRICT COURT
 14
                        CENTRAL DISTRICT OF CALIFORNIA
 15
                        WESTERN DIVISION – LOS ANGELES
 16
    SECURITIES AND EXCHANGE                Case No. 2:19−cv−02188−DSF−MRW
 17 COMMISSION,                            Hon. Dale S. Fischer
 18
                    Plaintiff,             EX PARTE EMERGENCY
 19                                        APPLICATION FOR ORDER
 20                 v.                     AUTHORIZING RECEIVER TO
                                           COMMENCE VOLUNTARY
 21 DIRECT LENDING INVESTMENTS             LIQUIDATION AND ACCEPT
 22 LLC,                                   APPOINTMENT AS JOINT
                                           LIQUIDATOR OF DIRECT
 23               Defendant.               LENDING INCOME FEEDER FUND,
 24                                        LTD., AND FOR RELATED RELIEF;
                                           [MEMORANDUM OF POINTS AND
 25                                        AUTHORITIES AND
 26                                        DECLARATIONS OF SHARP,
                                           JOHNSON, DORS AND SULLIVAN
 27                                        FILED CONCURRENTLY]
 28                                         [No Hearing Set on Ex Parte
                                           Application]
                                       1
                                                             EX PARTE APPLICATION
Case 2:19-cv-02188-DSF-MRW Document 39 Filed 05/13/19 Page 2 of 8 Page ID #:429



  1        Bradley D. Sharp, the Court-appointed permanent receiver (the “Receiver”) for
  2 the estate of defendant Direct Lending Investments LLC (“DLI”), and Direct
  3 Lending Income Fund, L.P., Direct Lending Income Feeder Fund, Ltd., DLI Capital,
  4 Inc., DLI Lending Agent, LLC, and DLI Assets Bravo, LLC and their successors,
  5 subsidiaries and affiliated entities (collectively, the “Receivership Entity”) pursuant
  6 to the Preliminary Injunction Order and Order Appointing Permanent Receiver
  7 issued April 1, 2019 (“Receiver Order”), Doc. No. 10, hereby applies to the Court ex
  8 parte on an emergency basis for an order (1) approving and confirming the
  9 Receiver’s commencement of a voluntary liquidation of Direct Lending Income
 10 Feeder Fund, Ltd. (“DLIFF”) in accordance with the laws of the Cayman Islands,
 11 where DLIFF is organized, by the Receiver’s execution as equity receiver of DLI, the
 12 sole voting shareholder of DLIFF, and passing of a resolution for the voluntary
 13 liquidation of DLIFF substantially in the form of the draft resolution attached as
 14 Exhibit “1” to the Declaration of Bradley D. Sharp filed in support of this
 15 application, and in connection therewith (2) approving and confirming the Receiver’s
 16 acceptance of an appointment as a voluntary liquidator of DLIFF and/or official
 17 liquidator of DLIFF under the supervision of the Grand Court of the Cayman Islands
 18 (“Cayman Court”); (3) approving and confirming the Receiver’s authority to
 19 recommend and agree that Christopher D. Johnson of Chris Johnson Associates may
 20 be appointed as a voluntary liquidator of DLIFF and/or official liquidator of DLIFF
 21 under the supervision of the Cayman Court; (4) approving and confirming the
 22 Receiver’s authority to apply to the Cayman Court for a supervision order in
 23 accordance with the law of the Cayman Islands; and (5) approving that the Receiver's
 24 compensation for his services as liquidator in relation to DLIFF's liquidation shall be
 25 paid from the assets of DLIFF in accordance with the law of the Cayman Islands and,
 26 if necessary, subject to approval by the Cayman Court.
 27
 28
                                           2
                                                                    EX PARTE APPLICATION
                                                                                        .
Case 2:19-cv-02188-DSF-MRW Document 39 Filed 05/13/19 Page 3 of 8 Page ID #:430



  1            SUMMARY OF GROUNDS FOR SUBSTANATIVE RELIEF1
  2        The entities comprising the Receivership Entity are part of an investment group
  3 organized to solicit investment funds and then put those funds to work through loans
  4 to third party organizations which in turn make loans to others, often small business
  5 and consumer loans. Direct Lending Income Fund L.P. (“DLIF”) is the domestic
  6 “feeder” fund which obtains funds from investors in the United States to invest with
  7 the entities managed directly or indirectly by defendant DLI. DLIFF is an entity
  8 organized under the laws of the Cayman Islands and is the entity organized to receive
  9 foreign investments to transfer to one or more of the United States lending entities
 10 comprising the Receivership Entity.
 11        DLIFF is identified in the Receiver Order as one of the entities comprising the
 12 Receivership Entity over which the Receiver has been appointed. Defendant DLI is
 13 the manager of DLIFF and the sole voting shareholder of DLIFF. One of the
 14 members of the management committee of defendant DLI was the sole remaining
 15 member of the board of directors of DLIFF, who tendered his resignation from the
 16 board on May 1, 2019, effective immediately.
 17        Though DLIFF is identified as part of the Receivership Entity under the
 18 Receiver’s control under the Receiver Order, the Receiver is informed by its
 19 proposed Cayman Islands counsel as well as prior counsel to DLI and DLIFF in the
 20 Cayman Islands that the Receiver Order faces certain obstacles in being recognized
 21 and enforced directly by the Cayman Islands courts. See Decl. of Matthew Dors, ¶¶
 22 11 and 12. Instead, the most practical and cost-effect way to give effect to the
 23 Receiver Order in the circumstances is for a concurrent liquidation to be commenced
 24 in respect of the Cayman Islands entity, if appropriate, under the supervision of the
 25 Grand Court of the Cayman Islands (“Cayman Court”). Cayman Islands liquidation
 26
      1
 27     The grounds for relief on an ex parte emergency basis are detailed in the following
      section.
 28
                                            3
                                                                    EX PARTE APPLICATION
                                                                                        .
Case 2:19-cv-02188-DSF-MRW Document 39 Filed 05/13/19 Page 4 of 8 Page ID #:431



  1 proceedings under the Companies Act, the operative equivalent in the Cayman
  2 Islands of a receivership or other insolvency proceeding, typically require two joint
  3 liquidators to control the company in liquidation in respect of companies in similar
  4 circumstances to DLIFF. There is precedent for a United States receiver to be
  5 appointed as a joint liquidator by the Cayman Court, together with a local Cayman
  6 Island liquidator to supervise the liquidation process under the Companies Act. See
  7 Securities and Exchange Commission v. Beacon Hill, etc., et al., United States
  8 District Court, Southern District of New York, Case No. 1:02-cv-08855 (Dkt. Nos.
  9 101, 105). There is also precedent in the jurisdiction of the Bahamas for a U.S. joint
 10 liquidator to serve with local joint liquidators over an entity organized in the
 11 Bahamas, BC Capital, in Commodity Futures Trading Commission v. Battoo, et al.,
 12 United States District Court, Northern District of Illinois, Case No. 1:12-cv-07127.
 13        The Receiver believes in his informed business judgment that preservation and
 14 protection of the estate’s interests in DLIFF and its assets makes it necessary and
 15 appropriate that as soon as possible the Receiver commence a voluntary liquidation
 16 of DLIFF through a corporate resolution in the form attached as Exhibit “1” to the
 17 Declaration of Bradley D. Sharp in support of this application, and for the Receiver
 18 to accept appointment as one of two voluntary and/or official liquidators for DLIFF.
 19 The Receiver further intends to propose to the Cayman Court that Christopher D.
 20 Johnson of Chris Johnson Associates in the Cayman Islands be appointed as the other
 21 joint liquidator.
 22        The Receiver’s powers and duties set forth in the Receiver Order provide the
 23 Receiver the power to preserve and protect the estate and its assets but do not
 24 explicitly provide for the Receiver to place any of the entities comprising the
 25 Receivership Entity into liquidation, including in a foreign jurisdiction. Further, the
 26 appointment of the Receiver as a voluntary and/or official joint liquidator will allow
 27 the Receiver to directly address and administer the assets and claims of DLIFF and
 28 its relationship to the assets and claims of the United States receivership entities
                                           4
                                                                    EX PARTE APPLICATION
                                                                                        .
Case 2:19-cv-02188-DSF-MRW Document 39 Filed 05/13/19 Page 5 of 8 Page ID #:432



  1 comprising the Receivership Entity, particularly in light of an existing Intercreditor
  2 Agreement between DLIF and DLIFF which is likely to be addressed in any
  3 liquidation or wind down proceeding in the Cayman Islands.
  4        The commencement of a voluntary liquidation and subsequent supervision by
  5 the Cayman Court with joint official liquidators, including the Receiver, will help
  6 preserve the receivership estate, minimize expense, and allow for a coordinated
  7 recovery that will maximize distributions by minimizing costs and litigation, as more
  8 fully detailed in the memorandum of points and authorities and declarations filed
  9 concurrently herewith. With respect to the Receiver’s compensation as voluntary
 10 liquidator and joint official liquidator, though the Receiver’s compensation would be
 11 reviewed and approved under the law of the Cayman Islands, and if necessary
 12 subject to the approval of the Cayman Court, the Receiver has agreed to provide the
 13 SEC copies of the Receiver’s compensation requests for services rendered in that
 14 proceeding. The Receiver therefore seeks such express authority from the Court, on
 15 an ex parte basis with notice to plaintiff Securities and Exchange Commission and to
 16 defendant Direct Lending Investments LLC (“DLI” for convenience) through its
 17 Management Committee of the defendant and its counsel.
 18                GROUNDS FOR EX PARTE EMERGENCY RELIEF
 19         The Receiver seeks relief on an ex parte, emergency basis because the
 20 Receiver needs to take immediate action in the Cayman Court as soon as practicable
 21 to initiate the liquidation process, and such action cannot be delayed for the
 22 approximate 30-day period that would be required if the motion were heard on a
 23 regularly noticed basis under Local Rules 6-1 and 7-1 et seq.      The preservation of
 24 assets requires the Receiver to initiate voluntary liquidation for DLIFF as soon as
 25 possible, for which the Receiver seeks Court authorization.          Commencing the
 26 voluntary liquidation as soon as possible will allow the Receiver to preserve potential
 27 avoidance claims for transfers totaling over $4 million that would be outside the
 28 applicable avoidance period under Cayman Islands law if the motion were heard on
                                           5
                                                                    EX PARTE APPLICATION
                                                                                        .
Case 2:19-cv-02188-DSF-MRW Document 39 Filed 05/13/19 Page 6 of 8 Page ID #:433



  1 regular notice or even shortened time. See Decl. of Brad Sharp. This authorization
  2 is sought notwithstanding the Receiver’s role as equity receiver for DLI as sole
  3 voting shareholder of DLIFF and the Receiver’s other powers and duties under the
  4 Receiver Order may provide such authority for the Receiver to initiate the liquidation
  5 process.
  6        The need to commence the liquidation in the Cayman Islands with the
  7 Receiver as a voluntary and/or official liquidator is immediate because the sole
  8 remaining director of DLIFF has just resigned, leaving DLIFF without corporate
  9 leadership recognized in the Cayman Islands.       The DLIFF governing documents
 10 require DLIFF to have at least one director.    This might prompt unilateral creditor
 11 action, including the commencement of litigation against DLIFF, to the detriment of
 12 it stakeholders, and/or involuntary liquidation proceedings being initiated, under the
 13 control of other officeholders, with likely substantial additional cost and potential
 14 disruption to the orderly management and wind down of this receivership estate,
 15 including DLIF and DLIFF. Further, the Receiver has already received detailed
 16 written inquiries from overseas investors regarding DLIFF, the impact of the
 17 receivership, and the status of the fund and its assets. The Receiver needs to be able
 18 to respond to the inquiries while placing DLIFF under Court protection under the
 19 control of the joint official liquidators. Commencement of the voluntary liquidation
 20 and subsequent supervision by the Cayman Court will ensure that its assets and
 21 records are secured and protected from seizure or disposition, and that the company
 22 can be wound down in an orderly fashion with coordination with this case. Similar
 23 to a bankruptcy petition in the United States, the filing of the official liquidation
 24 proceeding in the Cayman Court following the voluntary liquidation resolution and
 25 the Court’s issuance of a supervision order will impose an automatic stay of all
 26 proceedings against DLIFF to protect DLIFF from potential litigation, unless and
 27 until prospective litigants obtain leave of the Cayman Court to commence
 28 proceedings against the entity.
                                           6
                                                                   EX PARTE APPLICATION
                                                                                       .
Case 2:19-cv-02188-DSF-MRW Document 39 Filed 05/13/19 Page 7 of 8 Page ID #:434



  1          LOCAL CIVIL RULE 7-19 AND COURT’S STANDING ORDER
  2                                     COMPLIANCE
  3        This ex parte application is made pursuant to Local Civil Rule 7-19 and the
  4 Court’s Standing Order.
  5        Copies of this ex parte application have been served on the parties to this action
  6 and interested party/Receivership Entity DLIFF concurrently with the filing of these
  7 papers with the Court. In addition, the Receiver through his counsel has made good
  8 faith efforts to provide telephonic notice of the filing of this ex parte application, and
  9 of the Court’s Standing Order requirements regarding ex parte applications and
 10 oppositions to an ex parte application being filed within 24 hours (or one court day)
 11 after the party subject to the requested order has been served. Telephonic notice with
 12 that information has been provided to the following:
 13 Party and Counsel, If        Address                    Telephone Number and
    Applicable                                              Email Address
 14
 15 Plaintiff, Securities and    444 S. Flower Street,      (323) 965-3998
    Exchange Commission          Suite 900                  longoa@sec.gov;
 16 Counsel: Amy Longo,          Los Angeles,               deanl@sec.gov;
    Chief Trial Counsel          California 90071           nowlinc@sec.gov
 17
 18 Defendant, Direct            Paul Hastings LLP          (213) 683 6000
    Lending Investments          515 South Flower           nicolasmorgan@paulhastings.
 19 LLC                          Street, 25th Floor         com
    Counsel: Nicolas             Los Angeles, CA
 20 Morgan of Paul Hastings      90071
 21
    Defendant, Direct            550 N. Brand Blvd.,        (213) 234-1770
 22 Lending Investments          Suite 2000,                (emails omitted at recipients’
    LLC, Through Its             Glendale, CA 91203         request)
 23 Management Committee
 24 Receivership Entity,         550 N. Brand Blvd.,        (213) 234-1770
 25 DLIFF, Through               Suite 2000,                (emails omitted at recipients’
    Management Committee         Glendale, CA 91203         request)
 26 of Its Manager,
    Defendant Direct
 27 Lending Investments
 28 LLC
                                             7
                                                                      EX PARTE APPLICATION
                                                                                          .
Case 2:19-cv-02188-DSF-MRW Document 39 Filed 05/13/19 Page 8 of 8 Page ID #:435



  1        This ex parte emergency application is made and based on this application, the
  2 memorandum of points and authorities, the declarations of Bradley D. Sharp,
  3 Christopher D. Johnson, Matthew Dors, and Christopher D. Sullivan in support
  4 thereof, on the proposed order lodged concurrently, on the pleadings, records and
  5 files of the Court in this case, and on any supplemental evidence and arguments of
  6 counsel as may hereafter be presented in support of the application.
  7        WHEREFORE, the Receiver respectfully requests that the Court grant relief as
  8 requested in this application on an ex parte emergency basis for the reasons set forth.
  9
 10 DATED: May 13, 2019                   DIAMOND McCARTHY LLP
 11
                                          By: /s/ Kathy Bazoian Phelps
 12                                           Kathy Bazoian Phelps
 13                                           Proposed Counsel for Bradley D. Sharp,
                                              Permanent Receiver
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            8
                                                                    EX PARTE APPLICATION
                                                                                        .
